Citation Nr: 1734807	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  07-00 568	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

 
THE ISSUES
 
1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.
 
2.  Entitlement to service connection for a left elbow disorder.
 
3.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant

ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from November 1965 to November 1967. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case was remanded in January 2015 for further development.
 
The Veteran testified at a September 2009 travel board hearing before a Veterans Law Judge in connection with his claim of entitlement to service connection for a left elbow disability.  That Judge has since retired.  A copy of the transcript is, however, of record.  The Veteran also testified at a June 2014 travel board hearing before the undersigned in connection with his claim for a left elbow disability.  A copy of the transcript is also of record.
 
The issue of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1.  Peripheral neuropathy was not demonstrated while on active duty, it was not compensably disabling within a year of the claimant's separation from active duty, and the preponderance of the competent, probative evidence is against finding a relationship between peripheral neuropathy and the Veteran's active duty service to include any in-service herbicide exposure.
 
2.  The preponderance of the competent, probative evidence supports a finding that the Veteran's pre-existing left elbow disorder was aggravated by his active duty service.
 
 
CONCLUSIONS OF LAW
 
1.  Peripheral neuropathy was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).
 
2.  A left elbow disorder was aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its January 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
Relevant Laws and Regulations
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, a veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2010).  
 
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.
 
Peripheral Neuropathy
 
The Veteran contends that he has peripheral neuropathy due to in-service herbicide exposure.
 
With regard to the first element for service connection, the Veteran is currently diagnosed with peripheral neuropathy as detailed in the September 2016 VA examination.  The Board acknowledges that the Veteran, his representative, and September 2016 VA examiner reports that the Veteran has not undergone an electromyogram study for his neuropathy, however, review of the record shows that the Veteran has undergone electromyogram and nerve conduction studies on, at least, April 1990, March 1994, and May 2007.  
 
According to the April 1990 study there were no abnormalities, no evidence of a lower neuron injury, and nerve conduction was within normal limits.  The March 1994 study's findings suggested abnormalities without evidence of ongoing lumbar radiculopathy and peroneal nerve dysfunction.  The May 2007 study's findings did not suggest polyneuropathy, but those of lumbar radiculopathy.  
 
Despite the conflicting electromyogram and nerve conduction studies, the Board finds that the evidence is at least in equipoise as to a current diagnosis of peripheral neuropathy as treatment records show that the Veteran has been diagnosed with peripheral neuropathy in November 1990, June 2007, and September 2016.   
 
The Veteran was diagnosed with diabetic neuropathy in a September 2011 VA treatment record, but finds that the preponderance of the evidence is against a finding that the Veteran is currently diagnosed with diabetic neuropathy.  It appears that the diagnosis of diabetic neuropathy is based on the inaccurate factual premise that the Veteran has diabetes.  A review of the probative evidence shows that the Veteran has not been diagnosed with diabetes.
 
With regard to the second element, the Board finds that the Veteran was exposed to an herbicide, specifically Agent Orange, in service.  
 
With regard to the third element, the Board finds that there is no nexus between the Veteran's peripheral neuropathy and active duty service.  While peripheral neuropathy is subject to presumptive service connection if a veteran is exposed to a herbicide, 38 C.F.R. § 3.309(e), the disorder must have been manifested to at least a compensable degree within a year of separation from active duty service to be presumptively service connected.  38 C.F.R. § 3.307(a)(6)(ii).  Post-service treatment records show that the Veteran did not report symptoms of peripheral neuropathy, such as numbness, until October 1980, more than twelve years after separation from active duty.  According to the September 2016 VA examination, the Veteran did not develop symptoms of neuropathy until 2000, more than thirty years after service.  Hence, peripheral neuropathy is not subjective to presumptive service connection based on herbicide exposure.  
 
Further, the evidence preponderates against granting service connection on a direct basis.  Following a September 2016 VA examination, the examiner stated that it was less likely than not that the Veteran's peripheral neuropathy was incurred in or caused by service.  He explained that the Veteran did not develop neurological symptoms of neuropathy until after his back injury and back surgery.  He also noted that the Veteran has documented spinal stenosis and vitamin B12 deficiency which can cause neuropathy findings and symptoms.  

Given the foregoing, the Board finds that the claim of entitlement to service connection for peripheral neuropathy must be denied. 
 
Left Elbow Disorder

The Veteran contends that his pre-existing left elbow disorder was worsened during service.  The Veteran concedes that he had fractured his left elbow prior to service.  
 
With regard to the first element, the Board finds that the Veteran has residuals of a left elbow arthrotomy for removal of loose bodies as such a procedure was performed in June 1966 with post operative findings of a  limited range of left elbow motion and post-surgical scars.
 
With regard to the second element, the Board finds that the Veteran's pre-existing left elbow fracture was aggravated by service.  The Veteran and his fellow serviceman reported that the claimant  injured his left elbow by bumping it on a door jam.  Following that incident, the Veteran underwent an arthrotomy to remove two loose bodies.  The Board finds that the fact that the Veteran required surgery to be probative evidence of aggravation of his left elbow condition.
 
With regard to the third element, service treatment records show that the Veteran had a diminished range of motion in his left elbow following the arthrotomy.  Further, the October 1967 separation examination notes an eight inch scar on the Veteran's left elbow following the arthrotomy.  Hence, the Board finds that the evidence is at least in equipoise that there is a nexus between the in-service aggravation of the Veteran's left elbow condition and current disability.
 
 
ORDER
 
Entitlement to service connection for peripheral neuropathy is denied.
 
Entitlement to service connection for left elbow condition is granted.
 


REMAND
 
The September 2016 VA examination and October 2016 addendum opinion regarding the Veteran's skin condition are not adequate to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners based their findings and conclusions on the inaccurate factual premise that there was no evidence of a skin problem  in the service treatment records.  However, review of the record shows the Veteran complained of dry, cracking skin on both of his hands in January 1966.  Further, an August 1999 VA treatment record suggests that the Veteran's in-service exposure to gasoline may have caused "cracked skin" in his hands.  Hence, a remand is required for a new VA medical opinion.
 
Further, the September 2016 examiner noted that Veteran saw a family doctor to treat his skin condition after service.  It appears that these private medical documents may not be of record.  Hence, further development is required.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he identify the names of any VA and/or private medical care providers from whom he received treatment for a skin disorder since he separated from service.  This includes asking the Veteran to identify the name, address and dates of care related to a 1967 employment physical where a physician allegedly stated that the claimant's skin condition was related to service.  (The appellant has previously identified this provider as possibly residing in Arizona or Culver City, California.)  For each named provider the Veteran should identify the name, date and address where he received care for a skin disorder.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.
 
Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter obtain a VA medical opinion to determine the nature and etiology of the Veteran's skin condition.  The examiner is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner must specifically consider the nature of the appellant's military duties as a bulk fuel handler in the Republic of Vietnam.  Following a review of the records the examiner must opine whether it is at least as likely as not that any diagnosed skin disorder is related to the appellant's active duty service.  In addressing this question the examiner must specifically opine whether it is at least as likely as not that the appellant's skin disorder is at least as likely as not related to his exposure to Agent Orange and gasoline.  A fully reasoned rationale must be provided for any opinion offered.
 
3.  The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of his claims.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
4.  After the requested development has been completed, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Then readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


